Citation Nr: 0525731	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for congestive heart failure, prior to September 20, 
2004.

2.  Entitlement to a disability evaluation in excess of 60 
percent for congestive heart failure, on and after September 
20, 2004.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association




WITNESSES AT HEARING ON APPEAL

Appellant and his wife (observer)


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO granted 
service connection for diabetes mellitus and for congestive 
heart failure; 20 and 10 percent disability evaluations were 
assigned respectively.  The veteran was notified of that 
decision and he appealed the ratings, claiming that the 
disabilities should be rated higher.  

In May 2003, a Board hearing was held in Washington, DC, 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing was produced and has been included in the claims 
folder for review.  Following that hearing, the Board 
concluded that additional medical information was needed with 
respect to both disorders.  Hence, in October 2003, the claim 
was remanded so that the medical evidence could be obtained.  
It is noted that the Board also gave notice to the RO that it 
was required to review the veteran's claim and to provide any 
notice and duty to assist to the veteran in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

The record indicates that after the claim was remanded to the 
RO for additional medical testing and information, the 
veteran underwent a medical examination.  Based on those 
results, and after further reviewing the veteran's VA 
treatment records, the RO issued a decision in February 2005.  
In that decision, the RO continued to deny the veteran's 
request for an increased evaluation for diabetes mellitus.  
However, the RO concluded that the evidence did support 
evaluations in excess of 10 percent for the veteran's heart 
disorder.  Specifically, the RO granted a 30 percent 
disability rating prior to September 20, 2004, and a 60 
percent disability rating on and September 20, 2004.  The 
claim has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Prior to September 20, 2004, the veteran's ejection 
fraction was measured to be higher than 50 percent.

4.  On and After September 20, 2004, the veteran's ejection 
fraction was measured to be 45 percent.  

5.  The veteran's diabetes mellitus, type II, requires 
insulin and a restricted diabetic diet.  This disability does 
not require regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent for a heart disorder, prior to September 
20, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 
4.1-4.14, 4.119, Diagnostic Code 7005 (2004).  

2.  The criteria for an initial disability evaluation in 
excess of 60 percent for a heart disorder, on and after 
September 20, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321(b), 4.1-4.14, 4.119, Diagnostic Code 7005 
(2004).  

3.  The criteria for an initial disability evaluation in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2004).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the veteran was informed of the VCAA, or 
the workings thereof, through letters sent to him in March 
2002 and again in March 2004.  These letters were issued 
after the initial AOJ decision.  These letters informed the 
appellant of what evidence was required to substantiate the 
claims and of his, and the VA's respective duties, for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the US 
Court of Appeals for Veterans Claims (the Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being informed of the VCAA and its 
requirements.  The Court acknowledged in Pelegrini that where 
the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2004) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's action of October 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his service-connected disabilities were underrated and 
should be evaluated higher.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, via letters sent in March 2002 and March 2004, 
which spelled out the requirements of the VCAA and what the 
VA would do to assist the veteran.  The VA informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure that 
the VA received the records.  The veteran was told that he 
should inform the VA within 60 days of receipt of the latest 
VCAA letter of any additional records or evidence necessary 
for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine the severity of 
his service-connected heart disorder and diabetes mellitus.  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran took advantage of the opportunity to 
present testimony before the Board and did so in May 2003.  
During that hearing, the veteran reasserted his previous 
contentions, specifically that his two disorders produced 
symptoms and manifestations that would entitle the veteran to 
a rating in excess of the evaluations then currently 
assigned.  Moreover, the veteran was given notice that the VA 
would help him obtain evidence but that it was up to the 
veteran to inform the VA of that evidence.  After the 
issuance of the latest VCAA letter, the veteran reiterated 
his previous contentions and asked that the Board issue a 
determination on his claim.  Therefore the VA can only assume 
that no additional information or evidence will be 
forthcoming from the veteran.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his two disorders, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
his disabilities.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluation.  He has, by information 
letters, a rating decision, an SOC, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2004) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2004) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the two issues now 
before the Board, the appeal does stem from the veteran's 
disagreement with evaluations assigned in connection with the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

I.  Congestive Heart Failure

The veteran has requested that his service-connected 
congestive heart failure be assigned a higher evaluation.  
This condition has been rated, by analogy, in accordance with 
the diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 7005 (2004).  This diagnostic code is based in part on 
symptoms associated with results of metabolic equivalency 
tests.  One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 
(2004).

In May 2003, the veteran, accompanied by his accredited 
representative and spouse, presented testimony at a hearing 
on appeal before the undersigned VLJ in Washington, DC.  The 
veteran stated that he was taking medication for symptoms 
related to his service-connected heart disability and that he 
restricted his daily activities.  It was further noted that 
the veteran was under a lot of stress and was experiencing 
difficulty controlling symptomatology related to his service-
connected heart disability.  

Diagnostic Code 7005 is utilized to evaluate disability from 
arteriosclerotic heart disease or coronary artery disease.  A 
30 percent rating is warranted with documented coronary 
artery disease resulting in a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year; or where a workload of 
greater than 3 METS but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  In this regard, the Board 
notes that the Court has held that 38 C.F.R. Part 4, 
Diagnostic Codes 7005 and 7007 do not require, in order for a 
claimant to receive a 60 percent rating based on left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a separate showing of left ventricular dysfunction 
in addition to an ejection fraction of 30 to 50 percent.  
Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  A 
100 percent rating requires chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. Part 4, Diagnostic Code 7005 (2004).

The veteran's ejection fraction has been measured over the 
course of this appeal; the results of those measurements are 
listed below:

June 19, 2000			55 percent
June 23, 2000			55 percent
September 6, 2001			55 percent
April 21, 2004			55 percent
September 20, 2004			45 percent
January 28, 2005			55 percent

The veteran underwent an examination in September 2001.  Upon 
completion of the examination, the examiner wrote that the 
veteran was taking medications for his heart disorder.  The 
veteran was found to experience shortness of breath on 
exertion, but he was able to walk up to one mile (and climb 
two flights of steps) without shortness of breath.  Angina 
and a severe cough were not found, and although the veteran 
stated that he suffered from occasional dizziness, he 
provided no history of syncope.  

An echocardiogram (ECG) was done and the examiner reported 
that the results showed mild to moderate mitral 
regurgitation, and mild tricuspid, with mild pulmonary 
hypertension.  

An ECG stress test accomplished in April 2004 produced a 
reading of 7.3 METs achieved.  Another examination was 
accomplished in October 2004.  The veteran complained of 
chest tightness and testing produced hypertensive blood 
pressure.  MET scores were not obtained.  

In conjunction with his claim for an increased evaluation, 
the veteran's VA medical records were obtained and have been 
included in the claims folder for review.  These records 
dated from 2000 to 2004 do show that the veteran has been 
receiving treatment for elevated blood pressure, along with 
tightness of the chest and heart palpitations.  Nevertheless, 
they do not provide any additional MET scores.  

After a review of the evidence, it is the determination of 
the Board that the evidence does not approximate a higher 
than 30 percent rating pursuant to the criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7005, prior to September 20, 
2004.  As reported above, during this time the veteran's 
ejection fraction was not measured to be less than 50 
percent.  Additionally, the records do not show a history of 
substantiated repeated anginal attacks or more than one 
episode of acute congestive heart failure.  The VA 
examination performed in September 2001 noted that the 
veteran generally did not suffer from shortness of breath.  
Also, the medical records indicate that during this time, no 
murmurs were heard and heart sounds were essentially normal.  
Findings prior to September 20, 2004, simply do not satisfy 
the requirements for a higher than 30 percent rating under 38 
C.F.R. Part 4, Diagnostic Code 7005 (2004).  Regarding the 
ejection fraction criterion under Code 7005, the veteran's 
ejection fraction was not shown to be an ejection fraction of 
30 to 50 percent, regardless of left-ventricular dysfunction.  
See Otero-Castro v. Principi, 16 Vet. App. at 382.

Findings from a VA Discharge Summary accomplished in 
September 2004 support the currently assigned 60 percent 
rating.  However, that summary along with the other evidence 
of record do not support an evaluation in excess of 60 
percent.  That discharge summary noted that the veteran's 
ejection fraction was 45 percent.  Although the veteran was 
suffering from an irregular heart rhythm along with chest 
tightness, other symptoms were not reported.  The veteran was 
prescribed medications to relieve the chest tightness.  
Nevertheless, the report did not show that he had a workload 
of 3 METs or less.  It is noted none of the other records 
from this time period or later suggest that the veteran has a 
workload of 3 METs or less either.  

Thus, the criteria for a 100 percent rating under 38 C.F.R. 
Part 4, Diagnostic Code 7005 (2004) have not been met.  That 
is, although the veteran was assessed as having moderate 
symptoms of congestive heart failure, he was not found to 
have chronic congestive heart failure.  Moreover, he has not 
shown a workload of 3 METs or less or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

Therefore, the Board finds that while the benefit of any 
doubt has been given to the veteran, it is the conclusion of 
the Board that his request for an evaluation in excess of 30 
percent prior to September 20, 2004, and greater than 60 
percent on and after September 20, 2004, must be denied.

II.  Diabetes Mellitus

The veteran is also in receipt of benefits for type II 
diabetes mellitus.  Service connection was granted via a 
rating decision dated November 6, 2001.  A 20 percent 
disability rating was assigned; the effective date of the 
rating was listed as May 21, 2001.  

The veteran's disability has been rated in accordance with 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 7913 (2004), which states that a 20 percent evaluation 
is assigned for diabetes mellitus which requires insulin and 
a restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  The next higher evaluation of 
40 percent is not warranted unless this condition requires 
insulin, a restricted diet, and regulation of activities 
(emphasis added).  A 60 percent evaluation is assigned where 
this condition requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

The evidence of record includes treatment records dated from 
2000 to the present.  These documents describe the treatment 
that the veteran has received for diabetes mellitus.  These 
records show that the veteran is receiving insulin and has 
been told to restrict his diet.  Moreover, he has been 
informed that he should increase his daily activities, 
including exercise.  

The veteran underwent a VA examination in September 2001 in 
order to determine the nature of the symptoms and 
manifestations (along with the etiology) of his diabetes 
mellitus.  That examination revealed that the veteran was 
taking insulin to help control his diabetes.  The veteran 
admitted that while he was suppose to restrict his diet, he 
was loathe to do so.  Nothing in the examination report 
suggested that the veteran's activities should be curtailed 
or regulated.  The doctor reported that, indeed, the 
veteran's diabetes was poorly controlled.  

At the time of the aforementioned hearing on appeal, the 
veteran testified that he was taking three different 
medications to control his service-connected diabetes 
mellitus.  He stated that he had gone to the diabetes clinic 
on two different occasions for control of his sugar and 
hypertension.  It was further pointed out that the veteran's 
medications had been changed several times; however, the 
veteran asserted that the symptomatology attributable to his 
diabetes mellitus had increased in severity.  

Another VA examination was performed in May 2004.  During the 
historical portion of examination, the doctor wrote that the 
veteran stated that his weight remained the same during the 
last year.  The veteran complained of fatigue, and it was 
noted that the veteran's eyesight was not affected by his 
diabetes mellitus.  It was reported that the veteran used 
insulin every day.  Peripheral neuropathy also was not 
diagnosed.  Upon completion of the examination, the examiner 
repeated the previous diagnosis noting that the diabetes was 
poorly controlled.  The doctor did not recommend that the 
veteran limit his activities.  He did not find that the 
veteran's overall disorder - that of diabetes mellitus - 
required anything more than medications and a restricted 
diet.  

Based on the foregoing, the Board finds that there is 
evidence that the veteran's diabetes mellitus, type II, has 
required insulin and that he has been put on a restricted 
diet, as required for an evaluation of 20 percent under 
Diagnostic Code 7319.  38 C.F.R. Part 4 (2004).  However, 
such factors would not afford the veteran a higher rating in 
this case when the rating criteria, as set forth above, are 
considered.  It is clear the veteran's diabetes does not 
require the regulation of activities.  His diabetes has not 
indicated that he must "carefully" regulate his activities 
or that he must take large amounts of insulin.  Those same 
medical records and reports do not suggest that the veteran 
experiences episodes of ketoacidosis or hypoglycemia 
reactions nor has he loss weight and muscle strength.  
Additionally, the records do not insinuate that the veteran's 
symptoms are severe nor do they show that the veteran has 
experienced vascular deficiencies or pruritis ani.  

Therefore, the Board can only conclude that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to an initial disability evaluation in excess of 20 percent 
for diabetes mellitus, type II, under the current rating 
criteria.  The Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005), and the appeal is denied.

III.  Extraschedular Evaluation

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
beyond that interference contemplated in the assigned ratings 
or frequent periods of hospitalization, due solely to the 
veteran's service-connected heart disease or diabetes 
mellitus, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004) are not met.




ORDER

A disability evaluation in excess of 20 percent for type II 
diabetes mellitus is denied.

A disability evaluation in excess of 30 percent for 
congestive heart failure, prior to September 20, 2004 is 
denied.

A disability evaluation in excess of 60 percent for 
congestive heart failure, on and after September 19, 2004 is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


